Citation Nr: 1816681	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2017, the Veteran testified at a videoconference Board hearing before the undersigned at the Detroit RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in active service.

2. Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is causally related to his in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in December 2010.  The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).
To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

B.  Factual Background and Analysis

The Veteran contends that his bilateral hearing loss resulted from exposure to acoustic trauma while working as a mechanic in an artillery unit during service.

Review of the Veteran's DD Form 214 confirms that he was assigned to a field artillery unit, and his Military Personnel Records note a principal duty of Cannoneer.
 
The Veteran's service treatment records (STRs) show the Veteran underwent an entrance examination in July 1970.  During the audiological portion of the evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
-5
-
0
LEFT
10
5
0
-
5

In July 1971, the Veteran reported an earache, and the examiner noted the Veteran was exposed to loud noise from artillery exposure.  During the audiological portion of the Veteran's February 1972 separation examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Post-service VA treatment records show a diagnosis of  bilateral hearing loss in January 1999.  A November 2010 treatment record shows the Veteran wears hearing aids.

The Veteran underwent a VA examination in December 2011.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
65
60
LEFT
65
65
65
60
60

Those results show an average pure tone threshold of 62 dB in the right ear and 62 dB in the left ear.  Speech recognition ability was 88 percent in the right ear and 84 percent in the left ear using the Maryland CNC Test.

The VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  The audiologist opined that it is less likely than not that the Veteran's current bilateral hearing loss is due to acoustic trauma during military service, as his entrance and separation audiological examinations were within normal hearing limits, and his separation audiogram did not reflect a decrease in hearing when compared with his enlistment audiogram.  Additionally, the examiner cited to the fact that the Veteran reported he did not wear hearing protection on any of his post-service civilian jobs, to include construction.

In his April 2012 notice of disagreement, the Veteran indicated that while he worked in the field of construction after separation from service, he owned a construction company and did not perform any of the physical labor.  Additionally, the Veteran stated that he was not exposed to noise from the construction equipment.

The Veteran underwent a private audiological examination in July 2014.  He reported that during service, while stationed in Vietnam, he was a mechanic in an artillery unit.  He stated he was required to fix equipment on the spot and that at times, the noise around him was so loud that his hearing was diminished for periods of time ranging from hours to days.  Upon separation from service, he was employed at a powerhouse, where work was performed in the control room with very little exposure to noise.

Upon completion of the audiological evaluation, results showed an average pure tone threshold of 65 dB in the right ear and 65 dB in the left ear.  Speech recognition ability was 32 percent in the right ear and 28 percent in the left ear using the Maryland CNC Test.  The private audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  The audiologist opined that, given the Veteran's job during service as a mechanic in an artillery unit, exposing him to impulse noise consisting of weapon fire and explosions, it is at least as likely as not that the Veteran's current bilateral hearing loss is caused by or a result of his noise exposure while in service.  

During his August 2017 videoconference Board hearing, the Veteran testified that he entered service with no hearing deficiencies.  He stated that, as a mechanic in a field artillery unit, he noticed hearing problems two to three months into service.  While stationed in Vietnam, he indicated that ammunition and explosions were going off around him, and there was always live aircraft going in and out over his company.  He testified that he was not exposed to excessive noise after separation from service.  Additionally, the Veteran's sister, G. E., testified that she did not notice hearing loss in the Veteran before he entered service, but that upon separation from service, she noticed the Veteran's hearing had decreased and that it continued to gradually decrease over time.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral hearing loss is related to his active service.  As a result, service connection is established.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, there is a present disability, as the Veteran was diagnosed with bilateral sensorineural hearing loss during his December 2011 VA examination, as well as his July 2014 private audiological examination.  During both examinations, the auditory thresholds for at least three of the frequencies 500, 1000, 2000 3000, or 4000 Hertz was 26 decibels or greater, meeting the criteria for a disability due to impaired hearing under 38 C.F.R. § 3.385 (2017).

Next, an in-service incurrence or aggravation of a disease or injury exists, as demonstrated by the Veteran's STRs as well as his lay statements.  The Veteran's STRs reflect his assignment to an artillery unit during service, as well as a principal duty of Cannoneer.  His STRs even note exposure to acoustic trauma from artillery noise in July 1971.  Additionally, the Veteran testified that he performed mechanic duties while assigned to the artillery unit, which entailed fixing artillery equipment on the spot and being exposed to noise from live ammunition, explosions, as well as aircraft flying above his artillery unit.  He testified that his exposure to loud noise was unavoidable, despite wearing hearing protection, when provided.  The Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  The Veteran is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For these reasons, the in-service injury of acoustic trauma to the Veteran's right and left ears is established.

The Board finds that the July 2014 private audiologist's opinion is sufficient to establish a nexus between the Veteran's bilateral hearing loss disability and his in-service acoustic trauma.  The examiner competently opined that the Veteran's bilateral hearing loss was related to his active service, to include any in-service noise exposure, and provided a persuasive rationale for that finding.

While the December 2011 VA examiner opined that the Veteran's bilateral hearing loss is not a result of noise exposure during service, as the Veteran's separation examination did not show a decrease in hearing when compared to his enlistment audiogram, the Board finds this opinion to be inadequate.  Here, the examiner relied solely on the lack of in-service evidence of hearing loss when rendering an opinion, as well assumed that the Veteran contributed to his hearing loss after separation from service because he worked in construction and did not wear hearing protection, despite the Veteran's statements that hearing protection was not needed for his job in construction, as he owned the company and did not operate any loud equipment.

For these reasons, the Board finds that based on all the evidence, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


